




ATTACHMENT A to Master Services Agreement (MSA) / Purchase Order
Services
Statement of Work Number / Project Title: Covisint Subscription Services
Description: Licensor-Provided Hosting Services
Project Track: TBD
FCM PROJECT CODE: TBD


MSA Number: (Optional)




I.
GENERAL.

This Statement of Work (“SOW”) defines services (“Services”) to be performed by
Covisint Corporation (“Covisint”) for Cisco Systems, Inc. (“Cisco”). This SOW is
governed by, incorporated into, and made part of the terms and conditions of the
Software License and Hosting Services Agreement, having an effective date of
November 19, 2013 (“MSA” or “Agreement”) between Covisint Corporation
(“Covisint”) and Cisco Systems, Inc. (“Cisco”). In the event of any conflict
between the SOW and the MSA and/or Purchase Order; the SOW will prevail, solely
to the extent of the inconsistency unless otherwise stated. Despite any
instruction to the contrary in the MSA, the parties hereby agree for the
purposes of this SOW that Cisco has authorized, in writing, Covisint to commence
efforts on this SOW without Cisco first issuing a Purchase Order, and Covisint
shall invoice without a Purchase Order. The terms of this SOW are limited to the
scope of this SOW and shall not be applicable to any other SOWs which may be
executed and attached to the MSA and/or Purchase Order. Any references in this
SOW to specific sections in the Agreement are solely for the convenience of the
parties and are not intended to modify the Agreement. If the parties wish to
modify any provisions of the Agreement, such modifications shall follow the
Change Request procedure as defined in the MSA. Any executed Change Requests
shall apply only with respect to this SOW, and shall not affect any other
existing or future SOWs unless otherwise indicated. The services described in
this SOW shall be defined as the “Services”.


For the purposes of this SOW, the following definitions are added to the
Agreement. All capitalized terms not otherwise defined herein shall have the
meaning set forth in the Agreement.


“AC” means the joint development cycles called “Agile Commit” between Cisco and
Covisint that are numbered as they occur (e.g. AC1, AC2).
The definition in Section 1.2 of Exhibit H in the Agreement is hereby deleted
and replaced by the following:
“Cisco Customer” means an individual or entity with a legally binding contract
with Cisco to allow one or more End Users to access, use, develop upon or resell
the SXP Platform.
“Covisint PDE Tenancy” means a virtual construct in the Covisint PDE enabling
third parties to develop and deploy code to one or more Tenancies within an
Environment Tier. A Covisint PDE Tenancy is separate and distinct from a
Tenancy. A Covisint PDE Tenancy is deployed across an entire Environment Tier
and is not limited to a single Tenancy.
“Covisint Platform Services” means the Licensor Provided Hosting Services as
follows: Covisint Portal, Covisint Cloud Identity Services and Covisint Cloud
Data Exchange Service.
“Environment” means a discrete implementation of the Covisint Platform Services
separate and distinct from all other Covisint customers, including Covisint
Portal, Covisint Cloud Identity Services, Covisint Partner Development
Environment (Covisint PDE, one Tenancy) and including one or more Environment
Tiers.

CISCO CONFIDENTIAL
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------




“Environment Tier” means one discrete replica of the Covisint Platform Services
in a separate segment of Covisint’s network environment separated by process
controls (Covisint’s Environment Tiers are i) Development; ii) Staging; iii)
Disaster Recovery; and iv) Production)
“Realm” means a discrete virtual instance within Covisint Cloud Identity
Services.
“SDP” means Cisco’s “Service Delivery Platform” software.
“SXP Platform” means Cisco Exchange Portal as defined in the Agreement.
***
“Tenancy” means a virtual construct within the Covisint Platform Services
comprised of one Realm and one Virtual Portal with each Tenancy replicated
across all Environment Tiers in one Environment
“Tenant” means a Cisco Customer with one or more End Users with access to a
single Tenancy.
“Virtual Portal” means a discrete virtual instance within Covisint’ Portal.






II.
SERVICES AND WORK PRODUCT.

A.Services. Covisint shall perform the following Services:
1.
Covisint Subscription Services. Provide Covisint Platform Services and Cisco
Application support and operations as more fully described below.

B.Scope and Responsibilities.
1.
Covisint Responsibilities.

a)
Enhanced Covisint Subscription Services (“Enhanced Subscription”). Provide
maintenance and support of the Licensor-Provided Hosting Services as follows:

1)
Operations. ***



2)
Releases. Provide standard Covisint Platform Services releases with validation
of Covisint and Cisco provided components;

3)
Support. Provide Level 2 and Level 3 Support during normal business hours
(8am-7pm ET Monday-Friday excluding holidays) as well as Severity 1 support as
defined in the Agreement.

4)
Premium Support Services. Provide factory development resources for additional
new development (AC2 and future AC releases) based on a mutually agreed upon
scope, (i.e., new functionality development for presales demonstrations,
research and development, and questions and answers).



2.
Cisco Responsibilities.

a)
Perform validation of Covisint Platform Services releases on Cisco Applications
or Cisco developed components for Enhanced Covisint Subscription Services.

b)
Provide Level 1 Support as defined in the Agreement.

c)
Participate in Covisint planning sessions

d)
Communication of requirements and specifications to support scope defined in
Section II. B. 1. above.



3.
Assumptions.

N/A
4.
Out of Scope.

N/A



CISCO CONFIDENTIAL
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------




C.
WORK PRODUCT. Not applicable.





ACCEPTANCE CRITERIA AND TESTING PROCEDURES
A.
Acceptance Criteria. Not applicable

B.
Testing. Not applicable.





RESOURCES TO BE PROVIDED BY CISCO
A.
Cisco Property. All Property whether tangible or intangible, provided by Cisco
to Covisint shall be Cisco Property. Cisco Property shall include, but not be
limited to the following:

Item
Yes / No
Location
#
A Security Badge (Building Access)
No
(Select)
0
Furnished workspace(s) (cube) in a Cisco establishment
No
(Select)
0
Laptop PC (Standard Cisco Laptop Image)
No
(Select)
0
Intranet (CEC) and Internet Network Access
Yes
(Select)
0
E-Mail account(s)
No
(Select)
0
IP Telephone with voice-mail
No
(Select)
0
Remote Access / VPN connectivity (Soft token) (DES Card)
No
(Select)
0
Access to Cisco On-Site facilities (Break rooms, Restaurants, etc.)
No
(Select)
0
Mobile telephone
No
(Select)
0
Pager
No
(Select)
0
IP Communicator
No
(Select)
0
Access to Conference Call facilities (Meeting place / Meet me)
No
(Select)
0
Fax and photocopying facilities
No
(Select)
0
Additional Items (Please Specify Here)
No
(Select)
0

B.
Cisco Property may include software and other licensed intellectual property.
Covisint shall comply with all license terms and other terms of use of which it
has knowledge which may apply to such property.

C.
All Cisco Property shall be returned to Cisco in good condition, where feasible,
less ordinary wear and tear, upon completion of the SOW. Where any of the
property or assets is returned in sub-standard condition or not returned within
5 working days of the SOW’s conclusion, the Covisint shall be liable to pay the
costs of replacement or repair to the property or assets. Cisco reserves the
right to request the return of loaned property.

D.
Cisco Property owned to the Covisint shall be used, specifically and exclusively
for the performance of the Work specified in this SOW. Failure to comply with
this provision shall be a material breach of this SOW entitling Cisco to
remedies available to it under the Agreement.



CONFIDENTIAL INFORMATION. Confidential Information shall have the meaning set
forth in the Mutual Non-Disclosure Agreement, dated September 6, 2013, which is
hereby incorporated by reference.


PAYMENT.
A.
Payment Method. Covisint shall invoice Cisco for the full subscription amount as
of the Effective Date, and Cisco shall pay Covisint according to the following
payment schedule:

Payment for Services
Due Date
Amount Payable
Enhanced Covisint Subscription Services
 
***
 
 
 
 
 
 
Expenses
 
***
 
 
 



A.
Invoices. Monthly payments of Covisint Subscription Services are payable as
defined in the Agreement:


CISCO CONFIDENTIAL
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------




1.
***

* * *
B.
Expenses. Cisco shall reimburse reasonable, actual and necessary expenses (e.g.
hotel, travel, food), provided that the following conditions are met: (i) all
expenses must be approved by the Cisco Project Manager in advance of incurring
such expense and (ii) a request for reimbursement must be accompanied by such
documentation (e.g. receipts) as Cisco may request establishing the type, date,
amount, payment and purpose for such expense and that such expenses are incurred
in accordance with Cisco’s Non-employee Travel Policy. The current policy is
located at
http://wwwin.cisco.com/FinAdm/gpo/gsoglobal/gtme/travel/policies.shtml (or any
successor sites as it may be updated from time to time at Cisco’s sole
discretion and Supplier must comply with any updates to the policy during the
term of this SOW). Cisco's maximum liability for all expenses incurred during
the execution of this SOW shall not exceed $0.



PLACE OF PERFORMANCE. The effort shall be performed by Supplier at Covisint’s
facility at: One Campus Martius, Detroit, MI 48226.


TERM OF STATEMENT OF WORK. This SOW shall begin on February 1, 2015 (“Effective
Date”) through thirty six (36) months from Effective Date (“Contract Expiration
Date”).


EXECUTION. IN WITNESS WHEREOF, the parties hereto have caused this SOW to be
executed by their duly authorized representatives.


Cisco Systems, Inc.


Name: John Morrell


Title: Senior Director


Date: February 1, 2015


Signature:
     _/s/ John Morrell___________________
Covisint Corporation


Name: Joel Kremke


Title: Sr Vice President


Date: February 1, 2015


Signature:
     ______/s/ Joel Kremke_______






CISCO CONFIDENTIAL
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.

